DETAILED ACTION;
Status of Claims
Claims 1, 12, and 17 have been amended.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 December 2020 and 7 January 2021 were considered by the examiner.

Response to Arguments
101 Rejection:
	In regards to Claims 17-20, applicant asserts that the present claims are now directed towards patent eligible subject matter with regards to said invention falling within the four statutory categories of invention. The examiner agrees and will rescind the portion of the previously filed rejection specifically pertaining towards rejection in regards to Step 1 for claims 17-20.
Applicant asserts that the present claims are patent eligible under 35 USC 101 as the amended claims are not directed to a judicial exception. The examiner respectfully disagrees. The claims specifically recite the limitation: “calculating, based on the historical event information, a trust level associated with the user” which is a clear recitation of the process of risk mitigation which is categorized 
	In regards to Step 2A prong 2, the examiner asserts that the claims do not recite any additional elements that integrate the judicial exception into practical application. The recite additional elements: “receiving, from a plurality of computing systems and via a network interface, event information associated with a user matching, based on the event information, the event information to a blockchain identifier associated with the user”, “retrieving, based on the blockchain identifier, historical event information associated with the user from a blockchain corresponding to the blockchain identifier”, “retrieving, from a block in the blockchain and based on the event information, a first function and a second function”, “generating, based on the event information and the historical information, an event block comprising a first data structure including data modified by an executed first function and a trust block comprising a second data structure including data modified by an executed second function” and “associating the event block to an event sidechain of a plurality of sidechains of the blockchain and the trust block to a main chain of the blockchain, wherein the trust block comprises a timestamp and wherein the event block is associated to a selected event sidechain of the plurality of sidechains of the block chain based on the timestamp of the trust block” simply generally link the recited judicial exception to the technological field of blockchain technology, merely uses a blockchain as a tool to perform said abstract idea, and add insignificant extra-solution activity in the form of updating the blockchain with additional information. 
	In regards to Step 2B, the examiner asserts a similar position to the analysis of Step 2A Prong 2. The additional elements recited do not present significantly more than simply generally linking the performance of risk mitigation to the field of blockchain technology as outlined in the Step 2A Prong 2 analysis.


103 Rejection:
	Applicant asserts that the previously cited prior art fails to explicitly disclose: “generating, based on the event information and the historical information, an event block comprising a first data structure including data modified by an executed first function and a trust block comprising a second data structure including data modified by an executed second function”. The examiner respectfully disagrees. Shimamura discloses a system capable of receiving event information associated with a user and generating two individual blockchain blocks, each containing separate pieces of data stored in a data structure, each piece of data being modified/seperated from an overall set of received data by a sequencing function (See Shimamura Para. [0004]). Additionally, Fields discloses a blockchain system capable of retrieving historical information associated with a user (See Fields: col 17: lines 58-61). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the blockchain system of Fields to perform the event information retrieval of Shimamura and, using both the event information of Shimamura and the historical information of Fields, perform the block generation method of Shimamura in order to increase the robustness of the invention by allowing for additional information and data regarding the user to be collected via the system.
	Applicant’s other arguments have been considered and are moot in view of new grounds for rejection.

Claim Interpretation
Claims 1-20 recite the claim limitation: “retrieving/retrieves, from a block in the blockchain and based on the event information, a first function and a second function”. However, as outlined in the 
For the purposes of compact prosecution, the examiner will consider the amended claim limitation in view of the provided support in the specification and will consider the amended claim limitation as stating “retrieving/retrieves, from a block in the blockchain and based on the event information, a first function”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 1-20 recite the limitation: “retrieving, from a block in the blockchain and based on the event information, a first function and a second function”. The original disclosure does not provide adequate written description for the process of retrieving a second function from “a block in the blockchain”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-11 are directed to a method, claims 12-16 are directed to a computing platform, and 17-20 are directed towards a non-transitory computer readable medium. Therefore, these claims fall within the four statutory categories of invention. 
In regards to claims 1-20, the claim(s) recite(s) the abstract idea of performing risk mitigation. Specifically, the claims recite “calculating, based on the historical event information, a trust level associated with the user”, which is a clear recitation of the process of risk mitigation which is grouped within fundamental economic principle or practices including mitigating risk further grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims recite the process performing risk mitigation in the form of a trust 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a computing platform/computerized blockchain  merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to the particular technological environment of blockchain based computing. Specifically, the computing platform perform(s) the steps or functions of “receiving, from a plurality of computing systems and via a network interface, event information associated with a user matching, based on the event information, the event information to a blockchain identifier associated with the user”, “retrieving, based on the blockchain identifier, historical event information associated with the user from a blockchain corresponding to the blockchain identifier”, “retrieving, from a block in the blockchain and based on the event information, a first function and a second function”, “generating, based on the event information and the historical information, an event block comprising a first data structure including data modified by an executed first function and a trust block comprising a second data structure including data modified by an executed second function” and “associating the event block to an event sidechain of a plurality of sidechains of the blockchain and the trust block to a main chain of the blockchain, wherein the trust block comprises a timestamp and wherein the event block is associated to a selected event sidechain of the plurality of sidechains of the block chain based on the timestamp of the trust block”. The use of a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a blockchain system to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of collecting and storing data for the purpose of risk mitigation. As discussed above, taking the claim elements separately, the computing platform perform(s) the steps or functions of “receiving, from a plurality of computing systems and via a network interface, event information associated with a user matching, based on the event information, the event information to a blockchain identifier associated with the user”, 
           Dependent claims 2-11, 13-16, and 18-20 further describe the abstract idea of risk mitigation. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Specifically, the dependent claims do not introduce any additional elements that place the recited judicial exception of collecting and storing information for the purpose of risk mitigation into practical application nor provide an improvement to the computerized blockchain implementing the judicial exceptions. Additionally, the additional elements of the dependent claims do not recite significantly more than simply applying the judicial exception of collecting and storing information for the purpose of risk 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7, 9, 12, 14-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US 10554649 B1), in view of Shimamura (US 20190034465 A1), in further view of Mirakhor (US 20180137479 A1) and Schukai et al. (US 20170353311 A1).

In regards to Claim 1, 12, and 17, Fields discloses:
A method comprising: at a computing platform comprising one or more processors, memory, and a network interface/a computing platform configured to/one or more computer readable medium storing instruction that, when executed cause a computing platform to: receiving, from a plurality of computing systems and via a network interface, information associated with a user (See Fields: col 17, lines 58-61 – “where one or more blockchain IDs associated with a user may be received, where each blockchain ID is associated with a corresponding blockchain.” – Fields discloses a system receiving blockchain ID’s from nodes connected to blockchain network) 
matching, based on the information, the information to a blockchain identifier associated with the user (See Fields: col 17: lines 58-61 – “where one or more blockchain IDs associated with a user may be received, where each blockchain ID is associated with a corresponding blockchain.”); 
retrieving, based on the blockchain identifier, historical event information associated with the user from a blockchain corresponding to the blockchain identifier (See Field: col. 17, lines 62-64 – “one or more blockchain transactions may be identified that are associated with the one or more blockchain IDs”); 
calculating, based on the historical event information, a trust level associated with the user (See Fields: col. 17: lines 65-66 – “At block 508 a trust profile for the user can be generated based on the one or more blockchain transactions.”); 
wherein the blockchain transaction contains a time stamp (See Fields: col 12: lines 12-15 – “The transaction 314 can include a date time stamp (e.g., "2016-05-23 09:20:35") which indicates the date and time at which transaction 314 was executed.”)

Fields fails to explicitly disclose:
Receiving event information associated with a user;
generating, based on the event information and the historical information, an event block comprising a first data structure including data modified by an executed first function and a trust block comprising a second data structure including data modified by an executed second function; 
associating the event block to an event sidechain of the blockchain and the trust block to a main chain of the blockchain.

However, in a similar field of endeavor, Shimamura discloses:
Receiving event information associated with a user (See Shimamura: Para. [0004] - “a first computing node able to communicate with one or more second computing nodes for participating in the consensus system, may receive a plurality of pieces of sequential data from a plurality of data sources.”);
generating, based on the event information and the historical information, an event block comprising a first data structure including data modified by an executed first function and a trust block comprising a second data structure including data modified by an executed second function; wherein the trust block comprises a time stamp  (See Shimamura: Para. [0004] – “As one example, a first computing node able to communicate with one or more second computing nodes for participating in the consensus system, may receive a plurality of pieces of sequential data from a plurality of data sources. The first node may generate a block for a first blockchain such that the block for a first blockchain includes a plurality of the pieces of sequential data. The first node may determine whether a data source of a last piece of sequential data entered in the block for the first blockchain matches a data source of a next piece of the sequential data. Based at least partially on determining that the data source of the last piece of sequential data entered in the block for the first blockchain is different from a data source of the next piece of the sequential data, the first node may generate a block for a second blockchain that includes the next piece of the sequential data. Further, the first node may associate an indicator with the block generated for the second blockchain that indicates the block in the first blockchain.” – Shimamura discloses a blockchain system capable of generating two separate blocks to be added to a blockchain containing different sets of data that have been modified/compiled previously from a plurality of data sources. Shimamura discloses generating a block for a first blockchain (event block) as well as generating a block for a second blockchain (trust block) using the blockchain transaction information); 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the blockchain system of Fields to perform the event information retrieval of Shimamura and, using both the event information of Shimamura and the historical information of Fields, perform the block generation method of Shimamura to generate a trust block containing a time stamp and an event block in order to increase the robustness of the invention by allowing for additional information and data regarding the user to be collected via the system and allow relevant information to be split into different data structure.

However, the combination of Fields and Shimamura fails to explicitly disclose:
Retrieving, from a block in the blockchain and based on the event information, a first function;
associating the event block to an event sidechain of a plurality of sidechains of the blockchain and the trust block to a main chain of the blockchain, 
wherein the event block is associated to a selected event sidechain of the plurality of sidechains of the block chain based on the timestamp of the trust block.

However, in a similar field of endeavor, Mirakhor discloses:
associating different transactions/data with separate/independent blockchains and associated sidechains (See Mirakhor: Para. [0042] – “Additionally or alternatively, blockchain 134 may include a combination of multiple side chains, which may be hosted by any combination of public or private entities. In aspects, a user may select different blockchains for different transactions. In this way, blockchain 134 may be an "agnostic" blockchain.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the block storage method disclosed by the combination of Fields and Shimamura to associate the event block and trust block to different/independent blockchains and sidechains based on contained information, such as a time stamp, using the method disclosed by Marakhor in order to increase the overall efficiency and run speed of the blockchain by allowing for multiple blockchains to share data transfer load as well as provide organization benefit in the form of storing specific information in specific blockchains/sidechains.

However, the combination of Fields, Shimamura, and Mirakhor fails to explicitly disclose:
Retrieving, from a block in the blockchain and based on the event information, a first function;

However, in a similar field of endeavor, Schukai discloses:
Retrieving, from a block in the blockchain, a first function (See Schukai: Para. [0063] – “If it is determined that function data defining the calculation of the identity score is stored on the blockchain, the method proceeds to step 814. At step 814, the blockchain is read to retrieve the function data defining the calculation of the identity score. The blockchain may be read similarly to as discussed above in regard to step 808.”);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the blockchain system of the combination of Fields, Shimamura, and Mirakhor to store on and retrieve from blockchain the relevant computational functions for generation of the event and trust blocks by having the blockchain system perform the storage and retrieval method disclosed by Schukai in order to increase the overall security of the system by storing sensitive function data on the blockchain which is easily verified rather than in a separate location which is more prone to manipulation and tampering.

In regards to Claim 3, the combination of Fields, Shimamura, Mirakhor, and Schukai discloses:
further comprising: determining, based on the user event information, a blockchain identifier associated with the user and wherein the event block comprises the blockchain identifier (See Fields: col 17, lines 58-61 – “where one or more blockchain IDs associated with a user may be received, where each blockchain ID is associated with a corresponding blockchain.”).

Fields in the event block produced by the combination of Fields, Shimamura, Mirakhor, and Schukai  in order to increase the clarity of the data on the blockchain by including identifying information as the use the data is relevant to.

In regards to Claim 4, the combination of Fields, Shimamura, Mirakhor, and Schukai discloses:
The method of claim 1, wherein conditional logic executed by the first function and the second function executes when the trust level is above a threshold (See Fields: col. 16, lines 6-9 – “For example, the representative may validate a user requesting to pick up an insurance claim check, where the user's (and, in some embodiments, the spouse's) blockchain information contains a blockchain validation event that provides an indication of validity below a certain validity threshold” – Fields discloses the performance of actions as a result of a certain validity/trust level threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date to use the validity threshold indication displayed in Fields in order to trigger the conditional logic of the system of the combination of Fields, Shimamura, Mirakhor, and Schukai in order to increase the speed/efficiency of the system through the automation of tasks based on determined validity/trust levels.

In regards to Claim 5, the combination of Fields, Shimamura, Mirakhor, and Schukai discloses:
The method of claim 4, wherein the conditional logic adjusts a value based on the trust level (See Fields: col. 16, lines 6-9 – “For example, the representative may validate a user requesting to pick up an insurance claim check, where the user's (and, in some embodiments, the spouse's) blockchain information contains a blockchain validation event that provides an indication of validity below a certain .

It would have been obvious to one of ordinary skill in the art before the effective filing date to flag the data stored on the main chain and side chain of the combination of Fields, Shimamura, Mirakhor, and Schukai based on the validity threshold as shown by Fields in order to increase clarity in the blockchain by ensuring that each block appended to the chains clearly displays the outcome of trust level evaluation performed by the system of the combination of Fields, Shimamura, Mirakhor, and Schukai.

In regards to Claim 7, 14, and 19, the combination of Fields, Shimamura, Mirakhor, and Schukai:
wherein the memory comprises a plurality of user blockchains associated with a respective plurality of users (See Fields: col. 5, lines 7-16 – “FIG. 1 illustrates an example network diagram depicting several nodes in a blockchain-based network 100. Node 1 102 is a computing node that can be a computing device, such as a computing device of a user. For example, Node 1 102 can be a tablet device 104, a mobile phone 106, a smart phone 108, or a personal computer 110. In the embodiment of FIG. 1, Node 1 102 is connected to computer network 140, where Node 1 102 is capable of electronic communication with other nodes connected to computer network 140, including Node 2 112, Node 3 122, and Node 4 132.” – Fields discloses that the system is comprised of blockchain nodes. It is understood by one of ordinary skill in the art that a blockchain node contains a copy of any blockchain ledger that the node is associated with), 
further comprising: generating, for a trust level blockchain that is separate from the plurality of user blockchains, a second new block comprising the trust level; and transmitting the second new block to a plurality of nodes that maintain the blockchain (See Shimamura: Para. [0004] – “As one example, a first computing node able to communicate with one or more second computing nodes for participating in the .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the generation of multiple blocks of Shimamura to generate a block comprising trust level to be stored on a sidechain as taught by the combination of Fields, Shimamura, Mirakhor, and Schukai in order to improve clarity and organizational structure of system’s data by separating specific data into specific blockchains/sidechains.

In regards to Claim 9, 15, and 20, the combination of Fields, Shimamura, Mirakhor, and Schukai discloses:
The method of claim 1, wherein the historical information comprises electronic transaction information about transactions with other users or entities, locations of the transactions, and amounts of the transactions (See Field: col. 17, lines 62-64 – “one or more blockchain transactions may be identified that are associated with the one or more blockchain IDs” – Blockchain transaction are transaction with .

Claims 2, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of Shimamura, in further view of Mirakhor, Schukai, and Cao et al. (US 20180025005 A1)

In regards to Claim 2, 13, and 18,  the combination of Fields, Shimamura, Mirakhor, and Schukai discloses the method of claim 1 but fails to explicitly disclose:
further comprising: receiving user authorization to access records maintained by one or more systems that record events associated with the user; and receiving, based on the authorization to access the records, the historical event information.

However, in a similar field of endeavor, Cao discloses:
further comprising: receiving user authorization to access records maintained by one or more systems that record events associated with the user; and receiving, based on the authorization to access the records, the historical event information (See Cao: Para. [0151] – “a user account that has authorized sharing user profile data and historical usage data associated with the user identifier” – Cao discloses a user associated with an account authorizing the sharing/access of historical user usage data).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the obtaining of user authorization method of Cao prior to the data aggregation process of the combination of Fields, Shimamura, Mirakhor, and Schukai to increase product transparency and increase customer comfortability by ensuring users that their data will only be collected with their consent.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of Shimamura, in further view of Mirakhor, Schukai, and Fink et al. (US 20190227515 A1)
 
In regards to Claim 6, the combination of Fields, Shimamura, Mirakhor, and Schukai discloses the method of claim 1 but fails to explicitly disclose:
further comprising: receiving, from the user and before execution of the first function and the second function, a payment of a token associated with the blockchain.

However, in a similar field of endeavor, Fink discloses:
further comprising: receiving, from the user and before execution of the first function and the second function, a payment of a token associated with the blockchain (See Fink: Para. [0021] – “This second service platform is preferably also configured as a distributed ledger or blockchain. Preferably, ETHEREUM or BLOCKSTREAM, for example, are used as the distributed ledger in connection with the conclusion of corresponding supply/service contracts (maintenance of a defined warehouse stock by means of supply chain management) and/or with the payment for the supplied products (water, oil, etc.) or the service rendered. The payment is preferably made via a blockchain-based currency (cryptocurrency), such as Bitcoin.” – Fink discloses a blockchain network receiving the relevant cryptocurrency for supplied products or services rendered).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the payment method of Fink in order the monetize the trust level evaluation system of the combination of Fields, Shimamura, Mirakhor, and Schukai in order to increase the profitability of the system by providing direct monetization.

In regards to Claim 8, the combination of Fields, Shimamura, Mirakhor, Schukai and Fink discloses:
The method of claim 1, wherein generating the new block causes the computing platform to receive tokens associated with the blockchain (See Fink: Para. [0021] – “This second service platform is preferably also configured as a distributed ledger or blockchain. Preferably, ETHEREUM or BLOCKSTREAM, for example, are used as the distributed ledger in connection with the conclusion of corresponding supply/service contracts (maintenance of a defined warehouse stock by means of supply chain management) and/or with the payment for the supplied products (water, oil, etc.) or the service rendered. The payment is preferably made via a blockchain-based currency (cryptocurrency), such as Bitcoin.” – Fink discloses a blockchain network receiving the relevant cryptocurrency for supplied products or services rendered).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the payment method of Fink in order the monetize the block generation system of the combination of Fields, Shimamura, Mirakhor, and Schukai in order to increase the profitability of the system by providing direct monetization.

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of Shimamura, in further view of Mirakhor, Schukai, and Ledesma et al. (US 20190347738 A1)

In regards to Claims 10 and 16, the combination of Fields, Shimamura, Mirakhor, and Schukai discloses the method of claim 9 but fails to explicitly disclose:
wherein the historical information further comprises one or more of user demographic information, user credit report information, and information about user assets.

However, in a similar field of endeavor, Ledesma discloses:
wherein the historical information further comprises one or more of user demographic information, user credit report information, and information about user assets (See Ladesma: Para. [0154] – “At step 1510, the insurer may receive information about a buyer. The buyer may be a buyer with whom a particular seller wishes to transact with. The seller may provide an indication of the prospective or current buyer. The insurer may receive various information about a buyer. Such information may include assets, revenues, number of historical sales that have occurred between the buyer and the seller, number of historical sales that have occurred to the buyer, and/or any other information about the buyer.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the asset information included in the historical information of Ladesma in the data collection process of the combination of Fields, Shimamura, Mirakhor, and Schukai in order to increase the effectiveness of the trust level evaluation by providing additional data.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of Shimamura, in further view of Mirakhor, Schukai, and Nagla et al. (US 20180075527 A1)

In regards to Claim 11, the combination of Fields, Shimamura, Mirakhor, and Schukai discloses the method of claim 1 but fails to explicitly disclose:
wherein the executed first function initializes a third function for receiving a bid on a loan to the user.

However, in a similar field of endeavor, Nagla discloses:
wherein the executed first function initializes a third function for receiving a bid on a loan to the user (See Nagla: Para. [0102] – “The interface unit 322 be configured to provide a creditor and debtor application to transmit the credit history record to a creditor at an interface application 306, receive a bid for a loan for the individual from the creditor, transmit a notification of the bid to the individual; and receive an acceptance of the bid from the individual.” – Nagla discloses a computer system capable of receiving a bid on a loan to a user).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform the bid receiving function of Nagla subsequently to the block creation function of the combination of Fields, Shimamura, Mirakhor, and Schukai in order to increase the applicability of the trust level system by allowing it to be used to receive bids on loans thus increasing the system number of applicable uses.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3699                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685